DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending for examination in the application filed October 24, 2019. Claims 1, 14 and 19 are amended, claims 8-9 and 18 are cancelled, and no additional claims are added as of the remarks and amendments received August 5, 2021. Accordingly claims 1-7, 10-17, 19-20 are currently pending in the application for examination.
Claims 14 and dependent claims recite the limitation “a location module configured to,” “a speed module configured to,” and “a timing module configured to,” generic placeholders according to step (A) of the three prong analysis, under MPEP §2181, the generic placeholder is modified by functional language, and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function, invoking interpretation under §112(f) formerly, §112, 6th paragraph, see MPEP §2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation (an excerpt provided below, however, the excerpt is meant to provide convenience and in no way to limit the entire section where relevant is to be taken into consideration):
Accordingly, examiners will apply 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A. The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term That Is Simply A Substitute for “Means”)
With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-17, 19-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Jocoy et al. (Jocoy; U.S. Patent Application Publication 2002/0036584 A1) and further in view of Van Buer et al. (Van; U.S. Patent Application Publication 2007/0213922 A1):
Regarding Claim 1, (Currently Amended) Jocoy discloses aspects of the method for providing alerts for a traffic slowdown, the method comprising: 
receiving location data for a plurality of vehicles including a first vehicle (Subject Vehicle 100 and Threat Vehicle POV 102); 

calculating an approaching speed for at least the first vehicle at a first time ([0048] The driver vehicle interface 114 transmits warnings to the vehicle driver using multiple sensory modes to transmit the warnings. Driver vehicle interface 114 includes a heads-up display (HUD), auditory system, and braking warning system. This system can also trigger a secondary computer controlled brake system when the ap (acceleration required to prevent intersection entry) threshold is exceeded. The braking system provides multiple deceleration pulses to warn the driver of the intersection and to react to it.); 
calculating a final speed for at least the first vehicle at a second time (either stopping at the sign or stopping in the intersection, ap); and 
generating a traffic slowdown message in response to the approaching speed and the final speed, wherein the traffic slowdown message includes the confidence value ([0048] The driver vehicle interface 114 transmits warnings to the vehicle driver using multiple sensory modes to transmit the warnings. Driver vehicle interface 114 includes a heads-up display (HUD), auditory system, and braking warning system. This system can also trigger a secondary computer controlled brake system when the ap (acceleration required to prevent intersection entry) threshold is exceeded. The braking system provides multiple deceleration pulses to warn the driver of the intersection and to react to it.).
Jocoy does not explicitly state plurality; however Jocoy teaches the Subject Vehicle 100 and Threat Vehicle POV 102.
In the same field of endeavor, systems and method for determining and communicating a traffic anomaly at a point to at least one receiving vehicle, Van teaches, “[0020] Broadly, as shown in FIG. 1, at least a portion of the vehicles 12 also present probe vehicles 12p that are each configured to autonomously determine a traffic anomaly, and transmit a notification of the same to the center 16 or a remote location. The center 16 is configured to generate and transmit to the receiving vehicles 12 an alert based on the notification. For example, the probe vehicle 12 may be configured to determine and transmit an anomalous probe vehicle speed, e.g. a speed that is 10, 15 or 20 miles-per-hour less than or greater than the average speed of the vehicle at a general location, time and day. Upon receipt of the notification, the center 16 is configured to generate a speed-related alert, such as "TRAFFIC SLOW" plus the nearest milestone or originating thoroughfare name. As further described and illustrated herein, the probe vehicle 12p constructs and utilizes a novel database of historic values to perform these functions. [0033] As previously mentioned, the center 16 is preferably configured to receive notification of both plus and minus abnormal probe vehicle speeds. In this configuration, the center 16 is configured to generate a corresponding one of a plurality of traffic alerts, such as "TRAFFIC SLOW," "TRAFFIC JAM," and "TRAFFIC CLEAR" (see, FIG. 6a). The center 16 is further configured to determine and transmit the alert to a portion of receiving vehicles 12 within a predetermined area relative to the probe vehicle position, and more preferably, where a map database 20 is provided, to those receiving vehicles 12 that are located on or approaching the current thoroughfare or link. Alternatively, the alert may generate or modify a link's color upon the map 20, e.g. a yellow line color for links experiencing a traffic slow condition, a red line color for traffic jam condition, and a green line color for a traffic clear condition. At the center 16 the alert may be generated and transmitted autonomously, or manually.” Van additionally teaches, calculating a confidence value ([0026] The controller 28 is further configured to compare the current value to the historic values of the condition during each instance or trip, so as to determine a condition discrepancy. More preferably, the controller 28 is further configured to determine an average historic value of the condition, and the discrepancy is the absolute difference between the current and average values. Most preferably, a plus-and/or-minus discrepancy is determinable. Alternatively, the preferred comparison algorithm may initially determine a percentage ratio, the standard of deviation of the historic values, or a combination thereof to determine the condition discrepancy. The discrepancy is then compared to a predetermined threshold. To provide adjustability where desired (e.g. less traveled versus crowded links), the comparison algorithm and/or threshold are preferably modifiable by either the operator 14 or TIC 16. More preferably, a comparison algorithm factor or the threshold may be automatically adjusted by a link factor, when the vehicle 12p enters a particular link 22.), based on a first quantity associated with at least the first vehicle and a second quantity associated with the plurality of vehicles ([0020] Broadly, as shown in FIG. 1, at least a portion of the vehicles 12 also present probe vehicles 12p that are each configured to autonomously determine a traffic anomaly, and transmit a notification of the same to the center 16 or a remote location. The center 16 is configured to generate and transmit to the receiving vehicles 12 an alert based on the notification. For example, the probe vehicle 12 may be configured to determine and transmit an anomalous probe vehicle speed, e.g. a speed that is 10, 15 or 20 miles-per-hour less than or greater than the average speed of the vehicle at a general location, time and day. Upon receipt of the notification, the center 16 is configured to generate a speed-related alert, such as "TRAFFIC SLOW" plus the nearest milestone or originating thoroughfare name. As further described and illustrated herein, the probe vehicle 12p constructs and utilizes a novel database of historic values to perform these functions. [0033] As previously mentioned, the center 16 is preferably configured to receive notification of both plus and minus abnormal probe vehicle speeds. In this configuration, the center 16 is configured to generate a corresponding one of a plurality of traffic alerts, such as "TRAFFIC SLOW," "TRAFFIC JAM," and "TRAFFIC CLEAR" (see, FIG. 6a). The center 16 is further configured to determine and transmit the alert to a portion of receiving vehicles 12 within a predetermined area relative to the probe vehicle position, and more preferably, where a map database 20 is provided, to those receiving vehicles 12 that are located on or approaching the current thoroughfare or link. Alternatively, the alert may generate or modify a link's color upon the map 20, e.g. a yellow line color for links experiencing a traffic slow condition, a red line color for traffic jam condition, and a green line color for a traffic clear condition. At the center 16 the alert may be generated and transmitted autonomously, or manually. See also ¶0032-0038).
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system of Jocoy to transmit from a plurality of and to a plurality of vehicles as continuously or periodically broadcasting the updated map database and alerts within an operating area allows the receiving vehicles to automatically receive at least a portion of the database and alerts from the broadcast depending upon their current positions without manual request, as taught by Van. 
Regarding Claim 2, (Original) Jocoy further discloses the aspects of the method of claim 1, further comprising: 
calculating a difference between the first time and the second time (calculating approach and time to stop or intersection [0056] The processing for subject vehicle 100 approaching a phased signal is similar to that for a stop sign. A signal to the vehicle communication system (if present) provides subject vehicle 100 with information regarding the present signal phase and the time until the signal phases; this information would be broadcast from each signal for each approaching roadway, along with intersection ID information, from which the requirement to stop for the driver can be determined. If subject vehicle 100, while maintaining current velocity and direction, can traverse the intersection in the time remaining to signal phasing (assuming the signal phase is green), then no warning is provided. If, however, the time is insufficient, a warning is transmitted to the driver. This is similar to calculating ap for a stop-sign-controlled intersection. Whereas the ap for stop signs uses distance to intersection, and then calculates the braking effort required, the warning metric for phased signals substitutes the time to signal phase and calculates if the subject vehicle can clear the intersection based on vehicle velocity and distance to clear the intersection. When the driver stops prior to intersection entry, the threat detection system operates in a like manner as described for stop signs, calculating approaching vehicle paths, and determining those vehicles that will occupy the intersection at the same time as subject vehicle 100. This also happens when the vehicle enters the intersection with the green signal phase, and there is no requirement to stop.); and 
comparing the difference between the first time and the second time to a time interval threshold (comparing the time remaining and distance as well as braking threshold and warning appropriately [0055], see Figure 11 description).
Regarding Claim 3, (Original) Jocoy further discloses the aspects of the method of claim 2, wherein the traffic slowdown message is generated in response to the difference between the first time and the second time exceeding the time interval threshold (¶0056, ¶0069, see Figure 11 description).
Regarding Claim 4, (Original) Jocoy further discloses the aspects of the method of claim 1, further comprising: 
comparing the approaching speed to an initial speed threshold, wherein the traffic slowdown message is generated in response to the approaching speed exceeding the initial speed threshold ([0048] The driver vehicle interface 114 transmits warnings to the vehicle driver using multiple sensory modes to transmit the warnings. Driver vehicle interface 114 includes a heads-up display (HUD), auditory system, and braking warning system. This system can also trigger a secondary computer controlled brake system when the ap (acceleration required to prevent intersection entry) threshold is exceeded. The braking system provides multiple deceleration pulses to warn the driver of the intersection and to react to it.).
Regarding Claim 5, (Original) Jocoy further discloses the aspects of the method of claim 1, further comprising: 
comparing the final speed to a final speed threshold, wherein the traffic slowdown message is generated in response to the final speed being less than the final speed threshold ([0048] The driver vehicle interface 114 transmits warnings to the vehicle driver using multiple sensory modes to transmit the warnings. Driver vehicle interface 114 includes a heads-up display (HUD), auditory system, and braking warning system. This system can also trigger a secondary computer controlled brake system when the ap (acceleration required to prevent intersection entry) threshold is exceeded. The braking system provides multiple deceleration pulses to warn the driver of the intersection and to react to it.).
Regarding Claim 6, (Original) Jocoy further discloses the aspects of the method of claim 1, further comprising: 
comparing a difference in the final speed and the approaching speed to maximum speed threshold, wherein the traffic slowdown message is generated in response to the difference exceeding the maximum speed threshold (calculating the ap and when the current velocity and direction indicates the time remaining is insufficient, the alarm is generated).
Regarding Claim 7, (Original) Van further teaches the aspects of the method of claim 1, wherein the location data is probe data from a plurality of sources (probe vehicles 12p see Figure 1 and 3 description).
Regarding Claim 10, (Original) Van further teaches the aspects of the method of claim 1, further comprising: 
broadcasting traffic slowdown message to vehicles according to location ([0034] The TIC 16 may be configured to continuously or periodically broadcast the updated map database and alerts within an operating area. In this configuration, the receiving vehicles 12 are configured to automatically receive at least a portion of the database and alerts from the broadcast depending upon their current positions without manual request. [0038] At steps 210 and 212, the discrepancy is compared to the predetermined threshold(s). If no alert has been received, and the discrepancy is within threshold limits, the method returns to step 202 after a predetermined waiting period at step 214. If an alert has not been received, and the discrepancy exceeds the threshold, notification of an anomaly is transmitted to the TIC 16 at step 216. Once a notification is received, and at step 218, the TIC 16 generates and transmits an alert to each receiving vehicles 12 within a predetermined area relative to the current position of the notifying probe vehicle 12p.).
Regarding Claim 11, (Original) Jocoy further discloses the aspects of the method of claim 1, further comprising: 
sending a driving command to a vehicle in response to the traffic slowdown message ([0048] The driver vehicle interface 114 transmits warnings to the vehicle driver using multiple sensory modes to transmit the warnings. Driver vehicle interface 114 includes a heads-up display (HUD), auditory system, and braking warning system. This system can also trigger a secondary computer controlled brake system when the ap (acceleration required to prevent intersection entry) threshold is exceeded. The braking system provides multiple deceleration pulses to warn the driver of the intersection and to react to it.).
Regarding Claim 12, (Original) Jocoy further discloses the aspects of the method of claim 1, further comprising: 
sending a navigation command to a vehicle in response to the traffic slowdown message ([0048] The driver vehicle interface 114 transmits warnings to the vehicle driver using multiple sensory modes to transmit the warnings. Driver vehicle interface 114 includes a heads-up display (HUD), auditory system, and braking warning system. This system can also trigger a secondary computer controlled brake system when the ap (acceleration required to prevent intersection entry) threshold is exceeded. The braking system provides multiple deceleration pulses to warn the driver of the intersection and to react to it. [0041] Several factors can cause this type of crash. Over 90 percent are due to faulty perception: Looked, Did Not See (26.5 percent), Attempted to Beat Other Vehicle (24.9 percent), Vision Obstructed/Impaired (20.7 percent), and Driver Inattention (17.9 percent). The factor in each is subject vehicle 100 attempting to perform a left turn across a vehicle path with inadequate vehicle-to-vehicle gap. An appropriate countermeasure is to provide the driver of subject vehicle 100 with a warning of an inadequate gap before the driver proceeds with the turn.).
Regarding Claim 13, (Original) Jocoy further discloses the aspects of the method of claim 1, further comprising: 
sending a traffic diversion message to a traffic device in response to the traffic slowdown message ([0048] The driver vehicle interface 114 transmits warnings to the vehicle driver using multiple sensory modes to transmit the warnings. Driver vehicle interface 114 includes a heads-up display (HUD), auditory system, and braking warning system. This system can also trigger a secondary computer controlled brake system when the ap (acceleration required to prevent intersection entry) threshold is exceeded. The braking system provides multiple deceleration pulses to warn the driver of the intersection and to react to it. [0041] Several factors can cause this type of crash. Over 90 percent are due to faulty perception: Looked, Did Not See (26.5 percent), Attempted to Beat Other Vehicle (24.9 percent), Vision Obstructed/Impaired (20.7 percent), and Driver Inattention (17.9 percent). The factor in each is subject vehicle 100 attempting to perform a left turn across a vehicle path with inadequate vehicle-to-vehicle gap. An appropriate countermeasure is to provide the driver of subject vehicle 100 with a warning of an inadequate gap before the driver proceeds with the turn.).
Regarding Claim 14, (Currently Amended) Jocoy discloses aspects of the apparatus for providing traffic alerts, the apparatus comprising: 
a location module configured to identify a path for an initial vehicle ([0047] The Geographical Information System/Global Positioning System (GIS/GPS) 112 preferably includes a GPS receiver, a differential correction receiver, and an onboard GIS map database. The system uses differentially corrected position information provided by the global GPS network to place subject vehicle 100 on a specific roadway identified in the map database. The map database contains information about the location of intersections, along with roadways. This map database is preferably provided by Navigation Technologies, Inc. (NavTech), and includes roadway and intersection details (including intersection control devices). This information is used by the countermeasure to locate subject vehicle 100 on a roadway, and to determine distance between subject vehicle 100 and the upcoming intersection ("distance to intersection"). With the distance to intersection known, the speed of the vehicle can be acquired from vehicle sensors, such as the speedometer, and used to calculate the braking effort required to prevent intersection entry.); 
a speed module configured to calculate an approaching speed for the initial vehicle and a final speed for the initial vehicle, the speed module further configured to compare the initial speed to a free flow threshold and compare the final speed to a final speed threshold (With the distance to intersection known, the speed of the vehicle can be acquired from vehicle sensors, such as the speedometer, and used to calculate the braking effort required to prevent intersection entry. [0046] Threat detection system 110 utilizes millimeter wave radar units to acquire data on vehicles approaching the intersection, preferably three VORAD EVT-200 radar units operating at 24 GHz. The radar units are modified at the factory to provide range and range rate data to CPU 116 through an RS-232 link. The radar antennas are mounted to motorized gear-driven scan platforms to be pointed to specific areas of the intersection as the vehicle approaches the intersection. The controller provides angular position data. The scan platform is designed to allow the antenna to be positioned, through computer control, to the adjacent roadways of the intersection the vehicle is approaching. Three scan platforms are preferably utilized; two on the vehicle roof to monitor the non-parallel and one forward-looking unit to monitor the parallel roadway. Standard VORAD electronics in threat detection system 110 are preferably used to process the data coming out of the antennas to provide resulting range and range rate data for the closest targets within the maximum radar range. A tracker utilizes radar data, in conjunction with information on the intersection provided by an onboard map database, to determine if subject vehicle 100 will occupy the intersection at the same time as vehicles on crossroads, or parallel direction paths, approaching the intersection.); 
a timing module configured to calculate a difference between a first time for the initial speed and a second time for the final speed and compare the difference between the first time and the second time to a time interval threshold, wherein a slowdown message is generated in response to the initial speed exceeding the free flow threshold, the final speed being less than the final speed threshold, and the difference between first time and the second time being greater than the time interval threshold ([0046] Threat detection system 110 utilizes millimeter wave radar units to acquire data on vehicles approaching the intersection, preferably three VORAD EVT-200 radar units operating at 24 GHz. The radar units are modified at the factory to provide range and range rate data to CPU 116 through an RS-232 link. The radar antennas are mounted to motorized gear-driven scan platforms to be pointed to specific areas of the intersection as the vehicle approaches the intersection. The controller provides angular position data. The scan platform is designed to allow the antenna to be positioned, through computer control, to the adjacent roadways of the intersection the vehicle is approaching. Three scan platforms are preferably utilized; two on the vehicle roof to monitor the non-parallel and one forward-looking unit to monitor the parallel roadway. Standard VORAD electronics in threat detection system 110 are preferably used to process the data coming out of the antennas to provide resulting range and range rate data for the closest targets within the maximum radar range. A tracker utilizes radar data, in conjunction with information on the intersection provided by an onboard map database, to determine if subject vehicle 100 will occupy the intersection at the same time as vehicles on crossroads, or parallel direction paths, approaching the intersection.); and
Jocoy does not explicitly state plurality; however Jocoy teaches the Subject Vehicle 100 and Threat Vehicle POV 102.
In the same field of endeavor, systems and method for determining and communicating a traffic anomaly at a point to at least one receiving vehicle, Van teaches, “[0020] Broadly, as shown in FIG. 1, at least a portion of the vehicles 12 also present probe vehicles 12p that are each configured to autonomously determine a traffic anomaly, and transmit a notification of the same to the center 16 or a remote location. The center 16 is configured to generate and transmit to the receiving vehicles 12 an alert based on the notification. For example, the probe vehicle 12 may be configured to determine and transmit an anomalous probe vehicle speed, e.g. a speed that is 10, 15 or 20 miles-per-hour less than or greater than the average speed of the vehicle at a general location, time and day. Upon receipt of the notification, the center 16 is configured to generate a speed-related alert, such as "TRAFFIC SLOW" plus the nearest milestone or originating thoroughfare name. As further described and illustrated herein, the probe vehicle 12p constructs and utilizes a novel database of historic values to perform these functions. [0033] As previously mentioned, the center 16 is preferably configured to receive notification of both plus and minus abnormal probe vehicle speeds. In this configuration, the center 16 is configured to generate a corresponding one of a plurality of traffic alerts, such as "TRAFFIC SLOW," "TRAFFIC JAM," and "TRAFFIC CLEAR" (see, FIG. 6a). The center 16 is further configured to determine and transmit the alert to a portion of receiving vehicles 12 within a predetermined area relative to the probe vehicle position, and more preferably, where a map database 20 is provided, to those receiving vehicles 12 that are located on or approaching the current thoroughfare or link. Alternatively, the alert may generate or modify a link's color upon the map 20, e.g. a yellow line color for links experiencing a traffic slow condition, a red line color for traffic jam condition, and a green line color for a traffic clear condition. At the center 16 the alert may be generated and transmitted autonomously, or manually.” Van additionally teaches a module configured to calculate a confidence value ([0026] The controller 28 is further configured to compare the current value to the historic values of the condition during each instance or trip, so as to determine a condition discrepancy. More preferably, the controller 28 is further configured to determine an average historic value of the condition, and the discrepancy is the absolute difference between the current and average values. Most preferably, a plus-and/or-minus discrepancy is determinable. Alternatively, the preferred comparison algorithm may initially determine a percentage ratio, the standard of deviation of the historic values, or a combination thereof to determine the condition discrepancy. The discrepancy is then compared to a predetermined threshold. To provide adjustability where desired (e.g. less traveled versus crowded links), the comparison algorithm and/or threshold are preferably modifiable by either the operator 14 or TIC 16. More preferably, a comparison algorithm factor or the threshold may be automatically adjusted by a link factor, when the vehicle 12p enters a particular link 22.) based on a first quantity associated with the initial vehicle and a second quantity associated with a plurality of vehicles traveling on the path for the initial vehicle and ([0020] Broadly, as shown in FIG. 1, at least a portion of the vehicles 12 also present probe vehicles 12p that are each configured to autonomously determine a traffic anomaly, and transmit a notification of the same to the center 16 or a remote location. The center 16 is configured to generate and transmit to the receiving vehicles 12 an alert based on the notification. For example, the probe vehicle 12 may be configured to determine and transmit an anomalous probe vehicle speed, e.g. a speed that is 10, 15 or 20 miles-per-hour less than or greater than the average speed of the vehicle at a general location, time and day. Upon receipt of the notification, the center 16 is configured to generate a speed-related alert, such as "TRAFFIC SLOW" plus the nearest milestone or originating thoroughfare name. As further described and illustrated herein, the probe vehicle 12p constructs and utilizes a novel database of historic values to perform these functions. [0033] As previously mentioned, the center 16 is preferably configured to receive notification of both plus and minus abnormal probe vehicle speeds. In this configuration, the center 16 is configured to generate a corresponding one of a plurality of traffic alerts, such as "TRAFFIC SLOW," "TRAFFIC JAM," and "TRAFFIC CLEAR" (see, FIG. 6a). The center 16 is further configured to determine and transmit the alert to a portion of receiving vehicles 12 within a predetermined area relative to the probe vehicle position, and more preferably, where a map database 20 is provided, to those receiving vehicles 12 that are located on or approaching the current thoroughfare or link. Alternatively, the alert may generate or modify a link's color upon the map 20, e.g. a yellow line color for links experiencing a traffic slow condition, a red line color for traffic jam condition, and a green line color for a traffic clear condition. At the center 16 the alert may be generated and transmitted autonomously, or manually. See also ¶0032-0038) compare the confidence value to a threshold selected according to a geographic region (calculating the ap and when the current velocity and direction indicates the time remaining is insufficient, the alarm is generated).
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system of Jocoy to transmit from a plurality of and to a plurality of vehicles as continuously or periodically broadcasting the updated map database and alerts within an operating area allows the receiving vehicles to automatically receive at least a portion of the database and alerts from the broadcast depending upon their current positions without manual request, as taught by Van. 
Regarding Claim 15, (Original) Jocoy further teaches the aspects of the apparatus of claim 14, wherein the time module determines the time interval threshold according to a granularity for slowdown detection ([0046] Threat detection system 110 utilizes millimeter wave radar units to acquire data on vehicles approaching the intersection, preferably three VORAD EVT-200 radar units operating at 24 GHz. The radar units are modified at the factory to provide range and range rate data to CPU 116 through an RS-232 link. The radar antennas are mounted to motorized gear-driven scan platforms to be pointed to specific areas of the intersection as the vehicle approaches the intersection. The controller provides angular position data. The scan platform is designed to allow the antenna to be positioned, through computer control, to the adjacent roadways of the intersection the vehicle is approaching. Three scan platforms are preferably utilized; two on the vehicle roof to monitor the non-parallel and one forward-looking unit to monitor the parallel roadway. Standard VORAD electronics in threat detection system 110 are preferably used to process the data coming out of the antennas to provide resulting range and range rate data for the closest targets within the maximum radar range. A tracker utilizes radar data, in conjunction with information on the intersection provided by an onboard map database, to determine if subject vehicle 100 will occupy the intersection at the same time as vehicles on crossroads, or parallel direction paths, approaching the intersection. [0047] The Geographical Information System/Global Positioning System (GIS/GPS) 112 preferably includes a GPS receiver, a differential correction receiver, and an onboard GIS map database. The system uses differentially corrected position information provided by the global GPS network to place subject vehicle 100 on a specific roadway identified in the map database. The map database contains information about the location of intersections, along with roadways. This map database is preferably provided by Navigation Technologies, Inc. (NavTech), and includes roadway and intersection details (including intersection control devices). This information is used by the countermeasure to locate subject vehicle 100 on a roadway, and to determine distance between subject vehicle 100 and the upcoming intersection ("distance to intersection"). With the distance to intersection known, the speed of the vehicle can be acquired from vehicle sensors, such as the speedometer, and used to calculate the braking effort required to prevent intersection entry.).
Regarding Claim 16, (Original) Van further teaches the aspects of the apparatus of claim 14, wherein a second vehicle is determined from the path for the initial vehicle, and the slowdown message is sent to the second vehicle ([0038] At steps 210 and 212, the discrepancy is compared to the predetermined threshold(s). If no alert has been received, and the discrepancy is within threshold limits, the method returns to step 202 after a predetermined waiting period at step 214. If an alert has not been received, and the discrepancy exceeds the threshold, notification of an anomaly is transmitted to the TIC 16 at step 216. Once a notification is received, and at step 218, the TIC 16 generates and transmits an alert to each receiving vehicles 12 within a predetermined area relative to the current position of the notifying probe vehicle 12p. [0034] The TIC 16 may be configured to continuously or periodically broadcast the updated map database and alerts within an operating area. In this configuration, the receiving vehicles 12 are configured to automatically receive at least a portion of the database and alerts from the broadcast depending upon their current positions without manual request.).
Regarding Claim 17, (Original) Jocoy further discloses the aspects of the apparatus of claim 14, wherein the final speed threshold is a percentage drop in speed (¶0041, ¶0135 see additionally calculating the ap and when the current velocity and direction indicates the time remaining is insufficient, the alarm is generated).
Van further teaches the aspects of the apparatus of claim 14, wherein the final speed threshold is a percentage drop in speed (¶0026).
Regarding Claim 19, (Currently Amended) Jocoy discloses aspects of the non-transitory computer readable medium including instructions, that when executed by a processor, are configured to perform: 
receiving location data for at least a first vehicle of a plurality of vehicles (Location of Subject Vehicle 100 and Threat Vehicle POV 102 [0047] The Geographical Information System/Global Positioning System (GIS/GPS) 112 preferably includes a GPS receiver, a differential correction receiver, and an onboard GIS map database. The system uses differentially corrected position information provided by the global GPS network to place subject vehicle 100 on a specific roadway identified in the map database. The map database contains information about the location of intersections, along with roadways. This map database is preferably provided by Navigation Technologies, Inc. (NavTech), and includes roadway and intersection details (including intersection control devices). This information is used by the countermeasure to locate subject vehicle 100 on a roadway, and to determine distance between subject vehicle 100 and the upcoming intersection ("distance to intersection"). With the distance to intersection known, the speed of the vehicle can be acquired from vehicle sensors, such as the speedometer, and used to calculate the braking effort required to prevent intersection entry.); 
map matching the location data for at least the first vehicle to a road segment of a road network ([0017] A map is stored in a database, the map including at least one intersection with a traffic control device. Coordinate data reflecting a position of the subject vehicle is received. Whether the subject vehicle will enter an intersection of the at least one intersection in violation of an associated traffic control device is determined. A warning is issued to a driver of the subject vehicle in response to a determination that the subject vehicle will enter an intersection of the at least one intersection in violation of an associated traffic control device. An area around the intersection is scanned. Any threat vehicles in the scanned area are identified. Whether the subject vehicle and the threat vehicle will occupy the intersection at the same time is predicted. A warning is issued to the driver of the subject vehicle in response to a prediction that the subject vehicle and the threat vehicle will occupy the intersection at the same time. Whether prevailing conditions indicate a low probability of a collision in the intersection is determined. The warning to a driver of the subject vehicle is disabled in response to a prediction when the prevailing conditions indicate a low probability of a collision in the intersection. Column 2 line 65 – Column 3 line 20); 
calculating an approaching speed for at least the first vehicle at a first time (With the distance to intersection known, the speed of the vehicle can be acquired from vehicle sensors, such as the speedometer, and used to calculate the braking effort required to prevent intersection entry. [0046] Threat detection system 110 utilizes millimeter wave radar units to acquire data on vehicles approaching the intersection, preferably three VORAD EVT-200 radar units operating at 24 GHz. The radar units are modified at the factory to provide range and range rate data to CPU 116 through an RS-232 link. The radar antennas are mounted to motorized gear-driven scan platforms to be pointed to specific areas of the intersection as the vehicle approaches the intersection. The controller provides angular position data. The scan platform is designed to allow the antenna to be positioned, through computer control, to the adjacent roadways of the intersection the vehicle is approaching. Three scan platforms are preferably utilized; two on the vehicle roof to monitor the non-parallel and one forward-looking unit to monitor the parallel roadway. Standard VORAD electronics in threat detection system 110 are preferably used to process the data coming out of the antennas to provide resulting range and range rate data for the closest targets within the maximum radar range. A tracker utilizes radar data, in conjunction with information on the intersection provided by an onboard map database, to determine if subject vehicle 100 will occupy the intersection at the same time as vehicles on crossroads, or parallel direction paths, approaching the intersection.); 
calculating a final speed for at least the first vehicle at a second time (either stopping at the sign or stopping in the intersection, ap); 
generating a traffic slowdown message in response to the approaching speed and the final speed, 
sending the traffic slowdown message to one or more subsequent vehicles of the plurality of vehicles having a horizon including the road segment for the first vehicle ([0048] The driver vehicle interface 114 transmits warnings to the vehicle driver using multiple sensory modes to transmit the warnings. Driver vehicle interface 114 includes a heads-up display (HUD), auditory system, and braking warning system. This system can also trigger a secondary computer controlled brake system when the ap (acceleration required to prevent intersection entry) threshold is exceeded. The braking system provides multiple deceleration pulses to warn the driver of the intersection and to react to it.).
Jocoy does not explicitly state plurality; however Jocoy teaches the Subject Vehicle 100 and Threat Vehicle POV 102.
In the same field of endeavor, system and method for determining and communicating a traffic anomaly at a point to at least one receiving vehicle, Van teaches, “[0020] Broadly, as shown in FIG. 1, at least a portion of the vehicles 12 also present probe vehicles 12p that are each configured to autonomously determine a traffic anomaly, and transmit a notification of the same to the center 16 or a remote location. The center 16 is configured to generate and transmit to the receiving vehicles 12 an alert based on the notification. For example, the probe vehicle 12 may be configured to determine and transmit an anomalous probe vehicle speed, e.g. a speed that is 10, 15 or 20 miles-per-hour less than or greater than the average speed of the vehicle at a general location, time and day. Upon receipt of the notification, the center 16 is configured to generate a speed-related alert, such as "TRAFFIC SLOW" plus the nearest milestone or originating thoroughfare name. As further described and illustrated herein, the probe vehicle 12p constructs and utilizes a novel database of historic values to perform these functions. [0033] As previously mentioned, the center 16 is preferably configured to receive notification of both plus and minus abnormal probe vehicle speeds. In this configuration, the center 16 is configured to generate a corresponding one of a plurality of traffic alerts, such as "TRAFFIC SLOW," "TRAFFIC JAM," and "TRAFFIC CLEAR" (see, FIG. 6a). The center 16 is further configured to determine and transmit the alert to a portion of receiving vehicles 12 within a predetermined area relative to the probe vehicle position, and more preferably, where a map database 20 is provided, to those receiving vehicles 12 that are located on or approaching the current thoroughfare or link. Alternatively, the alert may generate or modify a link's color upon the map 20, e.g. a yellow line color for links experiencing a traffic slow condition, a red line color for traffic jam condition, and a green line color for a traffic clear condition. At the center 16 the alert may be generated and transmitted autonomously, or manually.” Van further teaches wherein the traffic slowdown message includes calculating a confidence value ([0026] The controller 28 is further configured to compare the current value to the historic values of the condition during each instance or trip, so as to determine a condition discrepancy. More preferably, the controller 28 is further configured to determine an average historic value of the condition, and the discrepancy is the absolute difference between the current and average values. Most preferably, a plus-and/or-minus discrepancy is determinable. Alternatively, the preferred comparison algorithm may initially determine a percentage ratio, the standard of deviation of the historic values, or a combination thereof to determine the condition discrepancy. The discrepancy is then compared to a predetermined threshold. To provide adjustability where desired (e.g. less traveled versus crowded links), the comparison algorithm and/or threshold are preferably modifiable by either the operator 14 or TIC 16. More preferably, a comparison algorithm factor or the threshold may be automatically adjusted by a link factor, when the vehicle 12p enters a particular link 22.) based on a quantity of the plurality off vehicles ([0020] Broadly, as shown in FIG. 1, at least a portion of the vehicles 12 also present probe vehicles 12p that are each configured to autonomously determine a traffic anomaly, and transmit a notification of the same to the center 16 or a remote location. The center 16 is configured to generate and transmit to the receiving vehicles 12 an alert based on the notification. For example, the probe vehicle 12 may be configured to determine and transmit an anomalous probe vehicle speed, e.g. a speed that is 10, 15 or 20 miles-per-hour less than or greater than the average speed of the vehicle at a general location, time and day. Upon receipt of the notification, the center 16 is configured to generate a speed-related alert, such as "TRAFFIC SLOW" plus the nearest milestone or originating thoroughfare name. As further described and illustrated herein, the probe vehicle 12p constructs and utilizes a novel database of historic values to perform these functions. [0033] As previously mentioned, the center 16 is preferably configured to receive notification of both plus and minus abnormal probe vehicle speeds. In this configuration, the center 16 is configured to generate a corresponding one of a plurality of traffic alerts, such as "TRAFFIC SLOW," "TRAFFIC JAM," and "TRAFFIC CLEAR" (see, FIG. 6a). The center 16 is further configured to determine and transmit the alert to a portion of receiving vehicles 12 within a predetermined area relative to the probe vehicle position, and more preferably, where a map database 20 is provided, to those receiving vehicles 12 that are located on or approaching the current thoroughfare or link. Alternatively, the alert may generate or modify a link's color upon the map 20, e.g. a yellow line color for links experiencing a traffic slow condition, a red line color for traffic jam condition, and a green line color for a traffic clear condition. At the center 16 the alert may be generated and transmitted autonomously, or manually. see also ¶0032-0038) the traffic slowdown ([0048] The driver vehicle interface 114 transmits warnings to the vehicle driver using multiple sensory modes to transmit the warnings. Driver vehicle interface 114 includes a heads-up display (HUD), auditory system, and braking warning system. This system can also trigger a secondary computer controlled brake system when the ap (acceleration required to prevent intersection entry) threshold is exceeded. The braking system provides multiple deceleration pulses to warn the driver of the intersection and to react to it.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system of Jocoy to transmit from a plurality of and to a plurality of vehicles as continuously or periodically broadcasting the updated map database and alerts within an operating area allows the receiving vehicles to automatically receive at least a portion of the database and alerts from the broadcast depending upon their current positions without manual request, as taught by Van. 
Regarding Claim 20, (Original) Jocoy further discloses the aspects of the non-transitory computer readable medium of claim 19, wherein the horizon for the one or more subsequent vehicles is selected according to the at least one characteristic of the traffic slowdown ([0048] The driver vehicle interface 114 transmits warnings to the vehicle driver using multiple sensory modes to transmit the warnings. Driver vehicle interface 114 includes a heads-up display (HUD), auditory system, and braking warning system. This system can also trigger a secondary computer controlled brake system when the ap (acceleration required to prevent intersection entry) threshold is exceeded. The braking system provides multiple deceleration pulses to warn the driver of the intersection and to react to it. see additionally probe vehicle teachings of Van).

Response to Arguments
Applicants’ arguments filed regarding claims 1, 14, 19 and dependent claims have been fully and completely considered but are not persuasive. The arguments which have not been rendered moot by Applicants’ claim amendments have been addressed below.
Responses:
The Examiner most respectfully disagrees with Applicants’ assertion that Van Buer does not teach or suggest the aspects of the confidence value, and the condition discrepancy is not a confidence value and is not based on "a second quantity associated with the plurality of vehicles."
First the Examiner provides Applicants own specification’s recitation of confidence level from which the broadest reasonable interpretation is gleamed under MPEP §2111: 
[0046] In act S106, the traffic processing engine 121, through the characteristic module 40, calculates a characteristic of the slowdown. Examples characteristics of the slowdown may include a confidence factor and a severity factor. Act S106 may operate in parallel to acts S105-S109. Act S106 may operate in response to acts S105-S109.
[0047] The characteristic module 40 is configured to calculate the confidence value for the traffic slowdown message based on a first quantity associated with at least the first vehicle and a second quantity associated with an estimate of the total number of vehicles on the same slowdown road segment.
[0048] Table 1 illustrates an example where N represents the number (first quantity) of vehicles that are associated with the slowdown event. That is, the number of vehicles that through acts S105-S109 have experienced a threshold slowdown after attaining a threshold speed and in a threshold duration of times. The other vehicles on the same section of road, which may be defined according to a variety of techniques described herein have a quantity M. The confidence value is the ratio of N to M (N/M). Thus, the traffic processing engine 121 is configured to calculate a confidence number (CN): .alpha.*N/M, where .alpha. is a standardized ratio .di-elect cons.[0,1] to represent data coverage level in a specific road segment in general.
[0058] The slowdown message may be broadcast from the traffic processing engine 121 to mobile devices 122 or vehicles 124. The broadcast may be a radio broadcast. A radio transmission may be generated that includes the location of the slowdown event along with confidence value and/or severity factor through data messages over the air radio interface. Other examples for the communication include TPEG service by connected HTTP or UDP protocol, and/or DSRC broadcasting data.
[0060] The traffic processing engine 121 may send messages to different devices according to the at least one characteristic. For example, the slowdown message may be distributed to a first set of recipients when the confidence level is above a threshold and to a second set of recipients when the confidence level is below the threshold. Similarly, the slowdown message may be distributed to a first set of recipients when the severity level is above a threshold and to a second set of recipients with the severity level is below the threshold.
[0061] The traffic processing engine 121 may generate different types of messages according to the at least one characteristic. For example, the slowdown message may reroute traffic when the confidence level is above a threshold and simply warn drivers when the confidence level is below the threshold. Similarly, the slowdown message may be close the road when the severity level is above a threshold and illuminate a flashing light when the severity level is below the threshold.
[0064] The traffic processing engine 121 may dynamically adjust the horizon calculation for subsequent vehicles according to the characteristic. The horizon may be increased according to the characteristic. In response to slowdown events having a lower severity level, the traffic processing engine 121 may decrease the horizon or use a smaller bound for the horizon (e.g., low distance for the horizon, low number of road segments for the horizon). In response to slowdown events having a higher severity level, the traffic processing engine 121 may increase the horizon or use a larger bound for the horizon (e.g., large distance for the horizon, higher number of road segments for the horizon). In response to slowdown events having a low confidence level, the traffic processing engine 121 may decrease the horizon or use a smaller bound for the horizon (e.g., low distance for the horizon, low number of road segments for the horizon). In response to slowdown events having a high confidence level, the traffic processing engine 121 may increase the horizon or use a larger bound for the horizon (e.g., large distance for the horizon, higher number of road segments for the horizon). The traffic processing engine 121 may calculate the horizon for multiple vehicles. The traffic processing engine 121 may identify one or more road segments for the horizon based on the speed of the vehicle, a route calculated for the vehicle, statistical traffic patterns for likely paths taken according to one or more factors including time of day, day of week, or other person information for the driver of the vehicle. The traffic processing engine 121 may compare road segments in the horizon to the road segment where the slowdown event was detected, which may be the road segment identifier from the slowdown message.

Van Buer teaches, “[0026] The controller 28 is further configured to compare the current value to the historic values of the condition during each instance or trip, so as to determine a condition discrepancy. More preferably, the controller 28 is further configured to determine an average historic value of the condition, and the discrepancy is the absolute difference between the current and average values. Most preferably, a plus-and/or-minus discrepancy is determinable. Alternatively, the preferred comparison algorithm may initially determine a percentage ratio, the standard of deviation of the historic values, or a combination thereof to determine the condition discrepancy. The discrepancy is then compared to a predetermined threshold. To provide adjustability where desired (e.g. less traveled versus crowded links), the comparison algorithm and/or threshold are preferably modifiable by either the operator 14 or TIC 16. More preferably, a comparison algorithm factor or the threshold may be automatically adjusted by a link factor, when the vehicle 12p enters a particular link 22. [0020] Broadly, as shown in FIG. 1, at least a portion of the vehicles 12 also present probe vehicles 12p that are each configured to autonomously determine a traffic anomaly, and transmit a notification of the same to the center 16 or a remote location. The center 16 is configured to generate and transmit to the receiving vehicles 12 an alert based on the notification. For example, the probe vehicle 12 may be configured to determine and transmit an anomalous probe vehicle speed, e.g. a speed that is 10, 15 or 20 miles-per-hour less than or greater than the average speed of the vehicle at a general location, time and day. Upon receipt of the notification, the center 16 is configured to generate a speed-related alert, such as "TRAFFIC SLOW" plus the nearest milestone or originating thoroughfare name. As further described and illustrated herein, the probe vehicle 12p constructs and utilizes a novel database of historic values to perform these functions. [0033] As previously mentioned, the center 16 is preferably configured to receive notification of both plus and minus abnormal probe vehicle speeds. In this configuration, the center 16 is configured to generate a corresponding one of a plurality of traffic alerts, such as "TRAFFIC SLOW," "TRAFFIC JAM," and "TRAFFIC CLEAR" (see, FIG. 6a). The center 16 is further configured to determine and transmit the alert to a portion of receiving vehicles 12 within a predetermined area relative to the probe vehicle position, and more preferably, where a map database 20 is provided, to those receiving vehicles 12 that are located on or approaching the current thoroughfare or link. Alternatively, the alert may generate or modify a link's color upon the map 20, e.g. a yellow line color for links experiencing a traffic slow condition, a red line color for traffic jam condition, and a green line color for a traffic clear condition. At the center 16 the alert may be generated and transmitted autonomously, or manually. [0032] The probe vehicle 12p may be further configured to transmit notification of an exceeding discrepancy, only when achieved during multiple comparisons over a period interval. For example, a speed discrepancy may be determined once every five seconds for a minimum of twenty seconds, and the notification sent only if each of the four comparisons exceed the threshold. It is appreciated that this redundancy reduces notification of false traffic anomalies that may occur during evasive maneuvers or reactionary actions. In addition to or lieu of the speed condition described herein, the system 10 may be configured to determine and report other discrepant conditions, such as the actuation of exterior fog lights, or windshield wipers. Alternatively, redundancy can be provided at the center 16, by generating the alert only after receiving a plurality of notifications for a pre-determined period (e.g. 10 seconds). [0037] FIG. 6 presents a method of determining and transmitting to at least one receiving vehicle 12 an anomaly of a traffic condition. The exemplary method begins at a step 200 where plus-and/or-minus threshold(s) are set, so as to define the anomaly. At steps 202 and 204, a current value and position, and whether a corresponding history exists for the current position, are determined by the probe vehicle 12p. If YES, the probe vehicle 12p determines the average value of historic values, at a step 206. Otherwise, the method returns to step 202, as the vehicle 12p travels. Next, at a step 208, the current and average values are compared, so as to determine a condition discrepancy. [0038] At steps 210 and 212, the discrepancy is compared to the predetermined threshold(s). If no alert has been received, and the discrepancy is within threshold limits, the method returns to step 202 after a predetermined waiting period at step 214. If an alert has not been received, and the discrepancy exceeds the threshold, notification of an anomaly is transmitted to the TIC 16 at step 216. Once a notification is received, and at step 218, the TIC 16 generates and transmits an alert to each receiving vehicles 12 within a predetermined area relative to the current position of the notifying probe vehicle 12p.”
The system of Jocoy and Van Buer determines the slowdown message and traffic rerouting based on the calculated jam and distributes to the vehicles providing the same functionality as that of the presently claimed invention, and yields the same resulting message. If Applicants wish to claim a specific confidence value as supported by the Specification, and the methodology of that value, they are most encouraged to do so. The system of Jocoy and Van Buer meets the presently claimed limitations of the claimed invention, the proposed combination of Jocoy and Van Buer does indeed teach and suggest each and every feature of amended claim 1 and the rejections of independent claim 1 and associated dependent claims as well as similarly claimed and argued 14 and 19 is sustained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Jain et al. disclosed Combining Road And Vehicle Traffic Information (U.S. Patent Application Publication 2010/0286899 A1).
[0038] At box 210, linear regression analysis is performed on the data, to determine a transform that may be applied to the one type of data to make it more accurate. For example speed values for the sensor may be treated as an input variable, and vehicle probe speed for corresponding times or buckets may be used as the output variable. Bayesian linear regression may be used with a prior favoring a solution of "probe_speed=sensor_speed+0." Such an arrangement assumes that a road sensor is accurate until it is established to be inaccurate. In this example, an accurate sensor would have no correction, i.e., y=x. By using a strong prior solution, a lot of data will be needed to provide confidence in choosing a correction function that is different from y=x. As a result, if there is little paired data for a sensor, the readings for the sensor will not be affected much by this process. The maximum likelihood of the posterior is used to adjust incoming sensor data that occurred closest to the center point of a window for a bucket. A separate regression may be performed in this example for each of the buckets over the course of a day.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689